DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for power conversion device, does not disclose, teach or suggest, following subject matter in 
each of the positive electrode side conductor and the negative electrode side conductor includes a first conductor portion and a second conductor portion which each have a side surface and a main surface having an area larger than an area of the side surface, 
the first conductor portions of the positive electrode side conductor and the negative electrode side conductor are arranged on one surface of the base with an insulating member interposed therebetween, 
the second conductor portions of the positive electrode side conductor and the negative electrode side conductor penetrate the core member in a state in which the main surfaces face each other, and 
widths of portions of the first conductor portions of the positive electrode side conductor and the negative electrode side conductor which are in contact with the insulating member in a direction perpendicular to a direction in which a current flows are larger than widths of portions of the second conductor portions of the positive electrode side conductor and the negative electrode side conductor which are arranged within the core member in the direction perpendicular to the direction in which the current flows. 

1-Masashi Kosuga, US 2015/0029666
Kosuga, teaches following subject matter/elements of the claim 1,
A power conversion device (Fig. 3) comprising:
a DC power supply terminal (138) to which a DC power is supplied;
a capacitor circuit unit (500) that smooths the DC power, and supplies the
smoothed DC power to a power conversion circuit unit (200);
a power supply side conductor (conductor of 138) that connects the DC power supply terminal and the capacitor circuit unit (500) to each other;
wherein the power supply side conductor includes a positive electrode (157) side conductor and a negative electrode side conductor (158),
But does not teach rest of the claim subject matter of the claim 1, particularly, arrangements of DC power supply terminal and structure of DC power supply conductor structure mentioned above.
2-Other related prior art Bruno Francoeur (Francoeur) US 6,954,368 in fig. 4 disclose  
A power conversion device (Fig. 4 and 5) comprising:
a DC power supply terminal (fig. 4 and 5 items 20, 22) to which a DC power is supplied,
a capacitor circuit unit (30) but does not disclose rest of the subject matter of claim 1.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835